Title: From George Washington to James Anderson (of Scotland), 4 November 1797
From: Washington, George
To: Anderson, James



Sir,
Mount Vernon 4th Novr 1797

Your favours of the 21st of June and 3d of August last, have both been received, and are entitled to my best acknowledgments and thanks.
The last was presented by William Spence, who arrived here the 27th Ulto via New York, in very good health and in very good time, my old Gardener having left me, as I wished it might happen, about a fort night before.
For the prompt attention you have paid to this business I feel myself under very great obligation; and shall strictly fulfil the engagement you have entered into on my behalf with Spence; who, though rather younger than I should have chosen (if time & circumstances had admitted of a choice) seems to be decent in his appearance, and as far as time and opportunities have hitherto allowed me to form an opinion—is orderly in his conduct. Experience must decide on his skill as a Gardener. He speaks of this confidently, and goes to work handily, as one who knows what is to be done. He has deceived you, or me, however, with his tale of Matrimony; for he has brought no wife with him, and says it was a promise only, of Marriage from the Girl you saw; which, ultimately, she would not comply with. I am well satisfied as matters are, and perfectly approve, & thank you for every step you have taken in this business.
This letter will, I expect, find you in your new abode; and if my best wishes could contribute any thing to the happiness you must enjoy in the circle of an amiable family, I offer them to you with the utmost sincerity. The circumstances attending it, as related by yourself, are not only singular, but from the independence with which it is accompanied, must be the source of pleasing reflections to you—rare indeed is the case, in countries composed, in

great part, of such numerous fleets & armies as is that of G. Britn that neither the father or any of a numerous offspring should be engaged in either⟨,⟩ & be under no other controul than the Laws of the Country: when to this, the reflection that all parts of it are in competent circumstances and happy, it must be highly gratifying to your feelings. A situation of this sort is freer from cares & more to be envied than wealth or honours by a rational mind.
Freed as I now am from the toil—the cares—and responsibility of public occupations and engaged in rural and agricultural pursuits; I hope, aided by the reflection of having contributed my best endeavours to promote the happiness & welfare of that country which gave me, and my ancestors birth, to glide ⟨peaceably and easy⟩ on in the shade⟨s⟩ of retirement; and with good will to all men until my time shall be no more. In doing this, I promise myself more real enjoyment than in all the bustling with which I have been occupied for upwards of 40 years of my life which as the wise man says, ⟨is⟩ little more than vanity & vexation.
I shall thank you for any information you can give me of the prospect of disposing of the Lands I had advertised for Sale, & to be let but would have no engagements entered into respecting them, as overtures are making to me in this Country for part of them in both relations.
I pray you to accept my thanks for the addition to the two first Volumes of your Essays on Agricultural Subjects; and to be perfectly assured of the high ⟨Esteem regard⟩ & respect with which I am Sir Your Most Obedt and Obliged Hble Servt

Go: Washington

